Disney, J., dissenting: I can not agree with the conclusion that the cost of goods above the ceiling price set by law should be subtracted from gross receipts in order to determine gross income. No such question was considered or conclusion reached in United States v. Sullivan, 274 U. S. 259, relied on in the majority opinion. There only two points were considered: (a) Is the income from illegal business taxable? (b) Did the Fifth Amendment protect the taxpayer from making a return? As indication of how narrow the Court’s field of examination was, we quote the last paragraph: “It is urged that if a return were made the defendant would be entitled to deduct illegal expenses such as bribery. This by no means follows, but it will be time enough to consider the question when a taxpayer has the temerity to raise it.” This problem has received attention in I. T. 3724 and I. T. 3811. Though not cited as authority, they do indicate study of the question here presented. In I. T. 3811, section 117 (j) of the Internal Revenue Code (as to capital gains and losses) was refused application to that part of the gain from sales in excess of the ceiling prices established by the Office of Price Administration, and the gain in excess of ceiling price was held to be ordinary income. In I. T. 3724 precisely the instant situation was involved, and amounts paid in “black market” operations in excess of ceiling prices were held not allowable either as a part of cost of goods sold, or as business expense deduction in computing Federal income tax. The I. T. quotes the Emergency Price Control Act of 1942, in pertinent part, as follows: “It shall be unlawful, * * * to sell or deliver any commodity, or in the course of trade or business to buy or receive any commodity, * * * in violation of any * * * price schedule * * *” set by the law. Thus, both the buying and selling by the petitioner were illegal, if above ceiling prices. Though Steinberg v. United States, 14 Fed. (2d) 564, holds that ordinary and necessary expenses may be deducted in arriving at profits of an illegal business, a long line of cases establishes that “ordinary and necessary” does not include illegal expenses contrary to public policy. Such cases are assembled in I. T. 3724, supra; and there it is concluded, referring to payments in excess of ceiling prices, that “The excess payments are not legitimately to be classified as a part of the cost of goods sold, and public policy decrees that no tax advantage may be derived from such expenditures.” I am unable to distinguish the expenditure here involved, so far as here concerned, from expenses found, on grounds of public policy, not to be ordinary and necessary; and any suggestion that the petitioners’ capital went into the goods purchased is subject to the same conclusion, that public policy forbids the allowance. The majority view stultifies the law. _ In effect it means that, though for purposes of preventing inflation the O. P. A-law is effective, the law of income taxation can not recognize it, regardless of the sound public policy involved. The law of income taxation is thus made to uphold the inflation the O. P. A. law seeks to prevent. Had the petitioner, violating the O. P. A. law in purchasing above price ceilings, taken, on the contrary, a loss, it would not be allowable. Lawrence A. Wagner, 30 B. T. A. 1099, and cases following it. On the broad question of public policy here involved, I think there is no sound reason to distinguish the present situation from those above covered. The definition of income is broad and inclusive, therefore illegality of business can not serve as a shield; but it does not follow that every expense incurred, however illegal in its nature, may serve to diminish the receipts. Would expenses of bribery be allowed because an integral part of an illicit business ? If not, why exclude from the same category an amount expended which is equally illegal ? The amount above ceiling price is affirmatively and positively, illegally expended, under the O. P. A. law. It was not necessary, in order to stay in business, to pay the prices in excess of the ceiling set (under any application of Commissioner v. Heininger, 320 U. S. 467), so far as I see indicated in this case. I think the law here administered must be consistent with the statute passed against inflation, and not contribute thereto despite that law.- The whole income tax set-up and administration is a creature of constitution and law. Why an expenditure in contravention of law, and of public policy, should be permitted subtraction and thus affect such taxation, is difficult to understand. Is the law of income tax thus to serve as an exception to the O. P. A. law and its objectives ? I think that purchases, like other expenses, to secure effect in reducing what would otherwise be taxed, must be within the law. I respectfully dissent.